Title: From James Madison to John McClallan, 4 September 1807
From: Madison, James
To: McClallan, John



Sir
Department of State, September 4th: 07.

The President having made choice of you, to proceed immediately as Commercial Agent for the Island of Java, in the East Indies, I inclose a Commission investing you with that character.  Inclosed also is a copy of the ordinary instructions relating to such a trust.  The particular instructions however, which follow, & relating to the object particularly inducing your appointment at the present moment, will claim your primary attention.
In giving this notice, you will therefore spare no vigilance, and it being understood that Anger Point at the entrance of the Strait of Sunda, and within daily communication from Batavia, is a place at which our Vessels from Canton & elsewhere passing these Straits are in the habit of touching for information, it will be greatly in your power to contribute to their safety.  With this view, you will take the proper measures for apprizing them of the crisis, and for guarding them against the risks to which it may expose them.  It is proper to observe that the Consul at the Isle of France is furnished with instructions corresponding with the above.  As you proceed immediately from the United States, and carry with you a due knowledge of the State of the public affairs, I add only my wishes for your success, and that I am respectfully &c

James Madison.

